Citation Nr: 1219181	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-47 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), major depression, schizotypal personality disorder, borderline personality disorder, polysubstance abuse, bipolar disorder, impulse control disorder, and pedophilia.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran had active military service from June to December 1987.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran has received various psychiatric diagnoses - including PTSD, major depression, shizotypal personality disorder, borderline personality disorder, polysubstance abuse, bipolar disorder, impulse control disorder, and pedophilia.  The Board, therefore, is required to consider all of these diagnoses when deciding his appeal.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In June 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC) to have the Veteran undergo a VA compensation examination to try and reconcile these several diagnoses and to determine the likelihood that any of these diagnoses are indication of disability superimposed upon the schizotypal personality disorder diagnosed during the Veteran's relatively brief period of military service or, instead, more likely the result of other factors unrelated to his military service.

He had this VA compensation examination in August 2011, and the examiner provided an addendum in January 2012.  Unfortunately, however, the responses are insufficient to decide this appeal.  So the Board is again remanding this claim to the RO via the AMC.



REMAND

The Veteran had a medical examination in May 1986 in anticipation of his enlistment into the military, and there was no indication of any pre-existing mental illness of any sort, including of a personality disorder.  So, at least initially, it is presumed he entered service in sound mental health.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness attaches where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term detected ("noted") denotes "[o]nly such conditions as are recorded in examination reports," and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1).  See also Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009) (indicating the only prerequisite for applying the presumption of soundness at service entrance is that the enlistment or induction examination report have been free and clear of the now claimed disability).

He began serving on active duty the following year, in June 1987, and a relatively short time later, in November 1987, received a diagnosis of schizotypal personality disorder, as shown on the Report of Mental Status Evaluation.  His prognosis was poor, and it was determined this personality disorder was not incurred in the line of duty (LOD).  It was further indicated that his maladaptive pattern of behavior reflected a long-standing, deeply ingrained personality disorder.  It was highly unlikely that further rehabilitative efforts, counseling, or punishment would have a beneficial effect on him as a soldier.  The psychiatric diagnosis did not warrant discharge through medical channels, but the diagnosis did support the provisions of AR 635-200, Ch 5, Para 5-13.  He was psychiatrically cleared for any administrative or judicial action as deemed appropriate by command.  He resultantly was discharged from service shortly thereafter, in December 1987.


Since service, he has received several additional psychiatric diagnoses, including PTSD, major depression, borderline personality disorder, polysubstance abuse, bipolar disorder, impulse control disorder, and pedophilia.

Generally speaking, personality disorders are "defects" that are not "diseases" or "injuries" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011).  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects," such as a personality disorders, automatically rebut the presumption of soundness and therefore are considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9; Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that the Secretary's exclusion of personality disorders from "diseases" or "injuries" as a congenital or developmental defect, such that the presumption of soundness does not apply, to be a valid exercise of the authority granted to the Secretary).  As such, "[s]ervice connection of personality disorders, whether on a direct basis or by aggravation, is...prohibited...."  61 Fed. Reg. 52,695.

However, 38 C.F.R. § 4.127 provides that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected, and, in accordance with 38 C.F.R. § 3.310(a), personality disorders that result from service connected disabilities may be service connected on a secondary basis.  See also VAOPGCPREC 82-90 (July 18, 1990) (noting that congenital and developmental defects can be subject to superimposed disease or injury such that service connection may be granted where the superimposed disease or injury occurs during service); 61 Fed. Reg. 52,695 (explaining that "except as provided in § 3.310(a) in this chapter" to § 4.127 was added for reinforce the principle that organic personality disorders that develop secondary to head trauma, epilepsy, etc., will be service connected secondary to these conditions).


Therefore, while 38 C.F.R. §§ 3.303(c), 4.9, and 4.127 prohibit any grant of service connection for a personality disorder, even if aggravated in service, the Veteran's other diagnosed psychiatric disorders may provide a basis for service connection if the evidence shows these disorders were unrelated to or superimposed upon his diagnosed personality disorder.  He does not claim, and the evidence does not raise the possibility, that his personality disorders may have resulted from a service-connected disability, so entitlement to service connection on a secondary basis under 38 C.F.R. § 3.310 has not been raised by him or the evidence of record.

Consequently, in June 2011, the Board remanded this claim so a VA examiner could (1) identify and, if possible, reconcile all psychiatric diagnoses to date and (2) determine the likelihood that any of these diagnoses were (a) indicative of a disability superimposed upon the schizotypal personality disorder diagnosed during the Veteran's active military service or (b) the result of other factors unrelated to his military service.  Review of the opinion and addenda provided in August 2011 and January 2012 show the examiner did not identify all possible psychiatric diagnoses to date and did not either reconcile those diagnoses or explain why such reconciliation was improper.  Specifically, the examiner has not addressed the Veteran's past diagnoses of PTSD, bipolar disorder, impulse control disorder, and pedophilia, such that the examination report and addenda do not comply with the Board's June 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion that does not clearly address all of the relevant facts leaves the Board to impermissibly rely on its own lay opinion); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report as inadequate for rating purposes where the report does not contain sufficient detail).

Therefore, on remand, a supplemental opinion must be obtained so the examiner can provide the Board with all of the information requested in the June 2011 remand.  Specifically, the examiner should (1) discuss the Veteran's past diagnoses of PTSD, bipolar disorder, impulse control disorder, and/or pedophilia; (2) reconcile these diagnoses, if possible, with the diagnoses provided by this VA examiner; and (3) determine whether the past diagnoses of PTSD, bipolar disorder, impulse control disorder, and/or pedophilia are (a) indicative of a disability superimposed upon the schizotypal personality disorder diagnosed during the Veteran's active military service, or (b) the result of other factors unrelated to his military service.

With regard to the last question of whether the unaddressed diagnoses are the result of other factors unrelated to military service, the examiner is asked to make additional findings in the event that any unaddressed psychiatric disorder is found to be superimposed upon a personality disorder but unrelated to military service as further clarification is needed in order for the Board to make a decision on this claim.  Specifically, certain additional specific findings must be made if a superimposed disorder is thought to have pre-existed the Veteran's military service.

As already explained, every Veteran shall be presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137.  A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).


Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330 , 1333 (Fed. Cir. 2000).  Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.

Critically, "clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).

Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

In July 2003, VA's General Counsel issued a precedent opinion holding that, in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); and Kinnaman v. Principi, 4 Vet. App. 20 . 27 (1993).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  This holding replaced the previous standard under 38 C.F.R. § 3.304(b), which had required that if a condition was not noted at entry but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service.

But, as explained above, personality disorders are considered to be "defects" that necessarily rebut the presumption of soundness and are considered to have preexisted military service such that service connection on a direct basis or by aggravation is prohibited.  38 C.F.R. §§ 3.303(c), 4.9; Quirin, 22 Vet. App. at 397; Winn, 8 Vet. App. at 516 (1996); 61 Fed. Reg. 52,695.  However, if the examiner finds that there are other diagnosed disorders that are not personality disorders and are superimposed on the Veteran's diagnosed personality disorder, it is not clear from the available evidence whether these disorders would be found to have 
pre-existed service.  Therefore, here, if the examiner finds (1) that the Veteran has had PTSD, bipolar disorder, impulse control disorder, and/or pedophilia since filing his claim, even if he no longer does, and (2) that the Veteran's PTSD, bipolar disorder, impulse control disorder, and/or pedophilia was superimposed on his personality disorder, but (3) finds that any of these diagnosed disorders preexisted military service, the examiner should determine whether these disorders, or any other diagnosed psychiatric disorder not addressed in the previous VA examination report or addenda, clearly and unmistakably pre-existed service and were clearly and unmistakably not aggravated during or by the Veteran's service beyond their natural progression.  See 38 U.S.C.A. §§ 1111, 1137, 1153; 38 C.F.R. § 3.306(a).  See also 38 C.F.R. § 4.2; Barr, 21 Vet. App. at 311; Stefl, 21 Vet. App. at 123.

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  If still available to provide further comment, return the file to the examiner who conducted the August 2011 VA compensation examination and who provided the August 2011 and January 2012 addenda.  If, for whatever reason, this examiner is no longer available to comment, have someone else comment that is equally qualified.

The examiner, whoever designated, is asked to make the following additional determinations:

(a) Identify and reconcile all psychiatric diagnoses to date, including the Veteran's past diagnoses of PTSD, bipolar disorder, impulse control disorder, and pedophilia.  These additional diagnoses were not addressed in the previous examination report and addenda.

(b) Determine the likelihood (very likely, as likely as not, or unlikely) that any of these additional diagnoses, or any other diagnoses not previously addressed in the previous examination report and addenda, are indicative of a psychiatric disability superimposed upon the Veteran's personality disorder (diagnosed by the examiner in the August 2011 VA examination report).

(c) If any psychiatric diagnosis is found to be superimposed upon the Veteran's diagnosed personality disorder, determine whether the Veteran clearly and unmistakably had the superimposed psychiatric disorder when he began his period of active military service in June 1987.

(d) If the Veteran did clearly and unmistakably have the superimposed psychiatric disorder when he began his period of active military service in June 1987, determine whether there is also evidence clearly and unmistakably indicating the pre-existing superimposed psychiatric disorder was not aggravated beyond its natural progression during the Veteran's relatively short period of active military service from June to December 1987.

All diagnostic testing and evaluation needed to make these important determinations should be performed.  It is imperative that the examiner review the claims file, including a copy of this remand, for the pertinent medical and other history.

2.  Review the examination report to ensure that all listed diagnoses are addressed and that all etiological questions are answered using the correct corresponding evidentiary standard identified in the remand directives (e.g. very likely, as likely as not, or unlikely or clearly and unmistakably).  If not, take corrective action.  38 C.F.R. § 4.2; Barr, 21 Vet. App. at 311; Stefl, 21 Vet. App. at 123.


3.  Then readjudicate the claim in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


